OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order, insofar as appealed from, reversed, with costs, and the compensatory damage award of the New York City Commission on Human Rights reinstated. The evidence of pain, suffering and mental anguish produced in this case to prove compensatory damages was sufficient to support the commission’s determination on that issue (Batavia Lodge No. 196, Loyal Order of Moose v New York State Div. of Human Rights, 35 NY2d 143).
*610Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.